Citation Nr: 1612164	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-39 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral upper extremities, as secondary to service-connected intervertebral disc syndrome of the lumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected intervertebral disc syndrome of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and P.S.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to November 1982, October 1985 to June 1986, and December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, which denied entitlement to service connection for neuropathy of the bilateral upper and lower extremities and denied entitlement to a rating in excess of 10 percent for a thoracolumbar spine disorder.  

In an October 2009 rating decision, the RO increased the low back rating, assigning a 20 percent rating for intervertebral disc syndrome of the lumbar spine, effective from October 6, 2008, the date of the Veteran's claim for an increase.  The RO also awarded service connection for radiculopathy of the right lower extremity and assigned a 20 percent rating, effective from October 6, 2008.  Thus, the claim for service connection for radiculopathy of the right lower extremity has been granted in full and is no longer an issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2015). 



In May 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript has been associated with the file.  

In July 2012, the Board remanded the case for further evidentiary development.  See July 2012 Board Decision.  The Board also noted that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record as part of the Veteran's increased rating claim; and thus, the Board remanded this matter as inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Subsequently, in an August 2012 rating decision, the RO awarded service connection for radiculopathy of the left lower extremity, assigning an evaluation of 10 percent from July 1, 2011 to May 21, 2012, and an evaluation of 20 percent from May 22, 2012 forward.  Accordingly, as the claim for service connection for radiculopathy/neuropathy of the left lower extremity was thus granted in full, that issue is also no longer before the Board.  See Grantham, 114 F.3d 1156; 38 C.F.R. § 20.200. 

In light of the foregoing, the issues currently before the Board are as reflected on the title page.

The Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems contain additional documents pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has been diagnosed with peripheral neuropathy of the bilateral upper extremities that is as likely as not related to his service-connected thoracolumbar spine disability.

2.  Throughout the appellate period, the Veteran's thoracolumbar spine disability is manifested by pain, weakness, excess fatigability, and limited range of motion with flare-ups during which his range of motion is markedly limited, his ability to sit and stand is impaired, and he experiences muscle spasm and cramping; neither unfavorable ankylosis of the entire thoracolumbar spine, nor incapacitating episodes having a total duration of at least 6 weeks during any 12-month period, have been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy of the bilateral upper extremities, as secondary to the service-connected thoracolumbar spine disability, have been met.  38 U.S.C.A. §§ §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  The criteria for a rating of 40 percent, and no higher, for the service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Initially, the Board notes that the issue of entitlement to service connection for bilateral upper extremity radiculopathy is being granted, as discussed below.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities as concerning this issue is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As concerning the claim for an increased rating for the back disorder, letters dated in October 2008 and April 2009 provided all required notice, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (holding that, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  Thus, the duty to notify has been satisfied with respect to this claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187; Vazquez-Flores, 24 Vet. App. at 97-103.

Concerning the duty to assist, the Veteran's service treatment records, VA examination records, VA treatment records, Social Security Administration (SSA) records, and lay statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, the treatment records and examination reports in the file provide ample documentation of the nature and severity of the Veteran's thoracolumbar spine disability and associated functional impairment since 2008 and before, and thus there is no reasonable possibility at this stage that any outstanding records could alter the disability picture already illustrated with considerable detail, clarity and consistency by the records currently before the Board.  Accordingly, further efforts to obtain any potentially outstanding records are not warranted.

VA thoracolumbar spine examinations were performed in October 2008, July 2011, and May 2012, with a VA addendum opinion in August 2012.  These examinations and opinions include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no indication that there has been a material change in the severity of the Veteran's thoracolumbar spine disability and associated symptomatology since he was last examined in May 2012.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination or opinion is not warranted. 

As noted, the claim was remanded by the Board in July 2012 for further development to include scheduling the Veteran for a current VA examination to determine the severity of his lumbar spine disability as his testimony in May 2012 suggested a worsening of his condition since his most recent VA examination in July 2011.  However, at the time of the remand a copy of the May 2012 VA examination report had not yet been associated with the paper claims folder.  As the May 2012 VA examination satisfies the requirement of providing updated information concerning the severity of the Veteran's low back disorder, and an addendum was provided in August 2012, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Further, the fact that the VA examination occurred just two months before the July 2012 Board remand instead of shortly thereafter is inconsequential and there is no prejudice to the Veteran.

Additionally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have alleged any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board also undertook additional development after the hearing was conducted, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  Accordingly, the Board finds that the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012)

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).



II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral upper extremity radiculopathy on a secondary basis, as due to his service-connected thoracolumbar disorder.  See, e.g., October 2008 Statement in Support of Claim (VA Form 21-4138) (asserting entitlement to service connection for bilateral upper extremity neuropathy as a result of his back disability); May 2012 Board Hearing Transcript. 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Here, as noted, the Veteran is service connected for a disability of the thoracolumbar spine, specifically intervertebral disc syndrome (IVDS).  See, e.g., August 2007 Rating Decision (granting service connection for a low back condition and assigning a 10 percent evaluation, effective April 7, 2005); October 2009 Rating Decision (assigning an increased 20 percent rating for IVDS of the lumbar spine effective October 6, 2008).

Additionally, VA examination records document mild incomplete paralysis of his bilateral medial, radial, and ulnar nerves with symptoms including decreased sensory perception of his bilateral hands and fingers, decreased bilateral grip and pinch strength, and numbness, burning, and intermittent pain affecting his bilateral upper extremities.  See May 2012 Peripheral Nerves Conditions Disability Benefits Questionnaire (DBQ).  See also September 2012 VA Addendum Opinion (emphasizing that bilateral upper extremity peripheral neuropathy was diagnosed on VA examination in May 2012).  See, too, McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).

As to causation, the May 2012 VA examiner provided a supplemental medical opinion in August 2012 stating that the "Veteran's peripheral neuropathy of the upper extremities is at least as likely as not related to intervertebral disc syndrome," because such a condition is "one of the complications of intervertebral disc syndrome."  See August 2012 VA Addendum Opinion.

Although the Veteran, as a layman, is not competent to attribute his upper extremity symptomatology to a specific underlying disability, he is competent to report the commencement of symptoms including decreased sensory perception of his bilateral hands and fingers, decreased bilateral grip and pinch strength, and numbness, burning, and intermittent pain affecting his bilateral upper extremities, which symptoms have been linked by the May 2012 VA neurologic examiner to his service-connected IVDS.  See, e.g., May 2012 Peripheral Nerves Conditions DBQ; August 2012 VA Addendum Opinion.  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  Moreover, although the Veteran has undergone extensive VA treatment throughout the pendency of his claim, at no time has any VA treating physician identified any alternate physical cause for his diagnosed upper extremity neuropathy.  

The Board acknowledges the April 2013 VA examination report and May 2013 addendum opinion, which essentially find that the Veteran does not have neurologic impairment of his upper extremities related to a cervical spine disability.  The Board declines to accept this medical opinion evidence, however, as the report and addendum fail to account in any meaningful way either for the Veteran's competent lay assertions of experiencing bilateral upper extremity neurologic symptoms or for the May 2012 VA examiner's diagnosis of bilateral upper extremity peripheral neuropathy.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, in finding that the Veteran "does not have any symptoms of radiculopathy of the cervical spine" the 2013 VA examiner failed to address the pertinent inquiry, namely, the potential relationship, identified by the 2012 VA examiner, between the Veteran's reported upper extremity neuropathic symptomatology and his service-connected IVDS.  Furthermore, neither the April 2013 VA examination report nor the May 2013 addendum opinion offer any alternate etiology for the Veteran's symptoms.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the 2013 examination report and addendum lack probative value.  See id.

Accordingly, because there is a current diagnosis of bilateral upper extremity peripheral neuropathy, coupled with competent medical evidence relating the Veteran's neuropathy to his service-connected IVDS, the Board finds that the evidence on causation is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

Thus, the Board finds that, with application of the doctrine of reasonable doubt, service connection for bilateral upper extremity peripheral neuropathy, as secondary to the Veteran's service-connected IVDS, is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.310; Allen, 7 Vet. App. at 448.



III.  Increased Rating

The Veteran maintains that his service-connected thoracolumbar spine disability severely disabling than reflected in the rating currently assigned.  The RO originally granted service connection for a low back condition in an August 2007 rating decision, assigning a 10 percent evaluation, effective April 7, 2005.  In a subsequent October 2009 Rating Decision, the RO granted an increased 20 percent rating for IVDS of the lumbar spine, effective October 6, 2008, the date the Veteran filed the increased rating claim currently before the Board.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2015).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015). 

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's thoracolumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, and has been evaluated based upon limitation of motion under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See id.  The evaluation of intervertebral disc syndrome will be discussed below.  As pertinet to the present appeal, the General Rating Formula provides that:

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Based on the evidence of record, the Board finds that the Veteran is entitled to a 40 percent rating under the General Rating Formula.  The Board acknowledges that there is no range of motion testing on VA spine examination evidencing forward flexion of the thoracolumbar spine to 30 degrees or less.  See, e.g., May 2012 VA Thoracolumbar Spine DBQ (reflecting forward flexion limited by pain to 40 degrees); July 2011 VA Spine Examination; October 2008 VA Spine Examination.  However, it has been noted that the Veteran's thoracolumbar spine disability results in functional impairment including weakness, excess fatigability, and painful, limited motion.  See May 2012 VA Thoracolumbar Spine DBQ.  Further, the Veteran's spinal disability is productive of flare-ups during which his range of motion is markedly limited, his ability to sit and stand is impaired, and he experiences muscle spasm and cramping.  See id.  See also May 2012 Board Hearing Transcript (reflecting back symptoms including muscle spasms, painful motion, and functional limitations including impaired sitting and standing).  The Veteran is both competent and credible in reporting these symptoms.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that, given his functional impairment of the spine including as due to additional associated symptoms during flare-ups, the criteria for a 40 percent rating for his thoracolumbar spine disability under the General Rating Formula are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See, too, 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

However, the criteria for a rating in excess of 40 percent for the service-connected thoracolumbar spine disability have not been met at any point during the appellate period.  See Hart, 21 Vet. App. at 509-10.  In this regard, as noted, ratings in excess of 40 percent under the General Rating Formula require the presence of unfavorable ankylosis, or the fixation of the entire thoracolumbar spine in flexion or extension.  See 38 C.F.R. § 4.71a, Note (5).  Here, there is no indication that there has been unfavorable ankylosis of the entire thoracolumbar spine.  On the contrary, he has consistently demonstrated motion of the spine, albeit limited.  See, e.g., October 2008 VA Spine Examination; July 2011 VA Spine Examination; May 2012 VA Thoracolumbar Spine DBQ.  

The Board has considered the Veteran's credible complaints of muscle spasms, stiffness, pain, decreased mobility, weakness, fatigability, and additional functional limitations that result in difficulty with prolonged sitting and/or standing.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  See, e.g., May 2012 VA Thoracolumbar Spine DBQ (reflecting back symptoms including muscle spasms, painful motion, and functional limitations including impaired sitting and standing); May 2012 Board Hearing Transcript.  In this regard, although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion (i.e., 40 percent under the General Rating Formula) and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  

Accordingly, while the Board sympathizes with the Veteran's asserted difficulties, a higher rating based on pain or additional functional limitation is simply not warranted.  Moreover, to the extent these manifestations have been present, they have been taken into consideration by the 40 percent evaluation assigned herein based on the clinical findings and the Veteran's credible lay assertions of severe symptomatology.  In this regard, "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Furthermore, as noted, the rating criteria take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

Therefore, based on the foregoing, the Board finds that a rating in excess of 40 percent is not warranted under the General Rating Formula, at any point during the appellate period.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5235-5242; Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Here, as noted above, the Veteran is currently service-connected for radiculopathy of the left and right lower extremities as secondary to the service-connected back disability.  Additionally, in this decision, the Board has granted service connection for neuropathy of the bilateral upper extremities, for which ratings have not yet been assigned, pending implementation of the instant decision.  Accordingly, these issues will not be addressed herein.  Additionally, besides radiculopathy of the bilateral lower extremities and neuropathy of the bilateral upper extremities, there is no evidence of any additional neurologic abnormalities or findings related to the service-connected thoracolumbar spine disability.  See, e.g., October 2008 VA Spine Examination; July 2011 VA Spine Examination; May 2012 VA Thoracolumbar Spine DBQ; May 2012 VA Peripheral Nerves DBQ; April 2013 VA Cervical Spine DBQ.  Accordingly, the medical evidence tends to show there is no additional objective neurologic abnormality, including evidence of bowel and/or bladder impairment, associated with the Veteran's service-connected thoracolumbar spine disability and, therefore, a separate rating is not warranted.

Disabilities affecting the spine may also be rated on the basis of incapacitating episodes, depending upon which method, incapacitation or limitation of motion, results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS code), 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243 (defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician).  Here, although the medical evidence of record reflects diagnoses of IVDS, there is no evidence suggesting that he experienced any periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a.  See also October 2008 VA Spine Examination (diagnosing intervertebral disc disease of the lower back); July 2011 VA Spine Examination (reflecting a diagnosis of intervertebral disc disease of the thoracolumbar spine); May 2012 VA Thoracolumbar Spine DBQ and August 2012 addendum (noting no incapacitating episodes over the past 12 months).  Moreover, the Veteran has not stated that he has been prescribed bed rest by a physician for his lumbar spine disability at any point during the pendency of this claim.  See 38 C.F.R. § 4.71a, DC 5243.  Accordingly, a higher 60 percent schedular rating under the IVDS code is not warranted at any time during the period on appeal.

The Board has also considered whether a higher or separate rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis.  In this regard, the most recent May 2012 VA examination report reflects a diagnosis of osteoarthritis of the lumbar spine.  See May 2012 VA Thoracolumbar Spine DBQ.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups. 

A higher rating is not available under DC 5003, as the Veteran's low back disability is already rated as 40-percent disabling, which is greater than the highest evaluation available under DC 5003.  Moreover, a separate rating under DC 5003 cannot be assigned, as this would result in compensating the Veteran twice for manifestations of the same disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  The Board also notes in the alternative that by its express terms, a rating is warranted for arthritis under DC 5003 only when limitation of motion is absent or not compensable under an appropriate diagnostic code, which is not the case here.  Therefore, a separate or higher rating is not available under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In summary, considering the competent medical and lay evidence of record and applying the doctrine of the benefit of the doubt, the Board finds the Veteran is entitled to an increased rating of 40 percent, but no higher, for his lumbar spine disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, 1 Vet. App. at 53-56.  


IV.  Extraschedular Considerations

The evaluation of the Veteran's thoracolumbar spine disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's thoracolumbar spine disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his thoracolumbar spine disability is manifested by muscle spasms, stiffness, pain, limited motion, decreased mobility, weakness, and excess fatigability.  The Veteran has stated that his reported symptoms result in difficulty with prolonged sitting and/or standing.  See, e.g., May 2012 VA Thoracolumbar Spine DBQ; May 2012 Board Hearing Transcript.

These reported symptoms are contemplated by - and indeed directly addressed by - sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5003, 5237, and 5243, which provide for compensation for arthritis, limited motion with muscle spasms, and incapacitating episodes.  See 38 C.F.R. § 4.71a.  Moreover, although not every specific symptom or manifestation pertaining to the Veteran's thoracolumbar spine disability may be mentioned, sections 4.40, 4.45, and 4.59 of the regulations, and DC's 5003, 5237, and 5243, effectively contemplate all disabling effects from a back disorder characterized by muscle spasms, stiffness, pain, limited motion, decreased mobility, weakened movement and excess fatigability.  In this regard, as noted in Thun, the ratings provided under the VA Schedule for Rating Disabilities are averages, and while they may not completely account for each individual veteran's circumstances, are nevertheless adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In other words, the rating criteria need not specifically mention each and every symptom or manifestation in order to be adequate to compensate for a given disability.  Indeed, as discussed above, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  That is, the rating criteria are designed ultimately not to compensate for a given sign or symptom, but rather for its effects on one's ability to function under the ordinary conditions of daily life, including employment.  In this regard, the rating criteria are generally considered adequate to compensate for such disabling effects, absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.

Furthermore, as with symptoms and manifestations, the lack of specific examples or reference to how the back disability may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  See id.  The adequacy of the rating criteria in this larger respect is a policy determination inapposite to the role of the Board or adjudicator. 

To review, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015); see also § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2015).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that even when the criteria are cast solely in terms of objective clinical data that form the basis of the disability evaluation, the actual impairment caused by the disability under ordinary conditions of life and work is already built into their design, in light of § 4.10.

It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

Accordingly, the fact that the Veteran has reported experiencing difficulty with prolonged sitting and standing and impairment in his ability to engage in certain physical activities, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, the direct clinical manifestations of the thoracolumbar spine disorder, such as impaired motion, muscle spasm, pain, and weakness, and the diagnosis or diagnoses rendered on the basis of such manifestations, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10. 

If the Veteran's low back manifestations were such that they caused additional disability not contemplated by sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5003, 5237, and 5243, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's thoracolumbar spine disability has not caused disability beyond or distinct from what is contemplated by the rating criteria, and the Board has already explained both why the manifestations of the low back disorder may already be specifically contemplated by the regulations even though not specifically mentioned therein, and why such manifestations do not render the application of the diagnostic code impractical, since the relevant DCs are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114.  

With respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the functional effects reported by the Veteran show difficulties consistent with a back disability.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical.  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's thoracolumbar spine disability not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's low back disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities may also require consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned, which also raised the issue of whether their combined impact was adequately captured by the regular schedular standards.  See id. at 1363.  In this case, unlike Johnson, only the evaluation of the Veteran's low back disability is currently on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  The adequacy of the individual ratings assigned other service-connected disabilities has not been raised.  Accordingly, the Board finds that evaluation of the Veteran's low back disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported spinal symptomatology is consistent with the degree of disability addressed by the evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to the service-connected thoracolumbar spine disability, is granted.

Entitlement to an evaluation of 40 percent, but no higher, for service-connected intervertebral disc syndrome of the lumbar spine is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, another remand is required concerning the issue of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Here, as noted, the Board has inferred a derivative claim for a TDIU based upon the evidence suggesting unemployability.  See July 2012 Board Remand.  See also Rice, 22 Vet. App. 447, 453 (2009).  Specifically, the Veteran asserts that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Service connection is currently in effect for intervertebral disc syndrome of the lumbar spine (rated as 10 percent disabling from April 7 2005 to October 5, 2008, and 40 percent disabling from October 6, 2008 forward); radiculopathy of the right lower extremity (rated as 20 percent disabling from October 6, 2008 to May 21, 2012, and 40 percent disabling from May 22, 2012, forward); posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse (rated as 50 percent disabling from March 31, 2009 to May 1, 2012, and 70 percent disabling from May 2, 2012 forward); and radiculopathy of the left lower extremity (rated as 10 percent disabling from July 1, 2011 to May 21, 2012, and 20 percent disabling from May 22, 2012 forward).  

Additionally, pursuant to Board's decision herein, service connection has been granted for peripheral neuropathy of the right and left upper extremities.  However, ratings have not yet been assigned for these now service-connected disabilities.  As the assigned rating would affect the Veteran's potential entitlement to a TDIU under 38 C.F.R. § 4.16(a) during portions of the appellate period, the Board finds the claim for TDIU is not yet ripe for adjudication and must be remanded to the RO/AMC for readjudication pending the assignment of ratings for his bilateral upper extremity peripheral neuropathy.  See 38 C.F.R. § 4.16(a) (2015).  See also Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011) (noting that the Veteran's award of a combined 100 percent schedular rating renders moot the issue of entitlement to a TDIU during that same period); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a combined 100 percent schedular rating was awarded for the same period).  But see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total (100 percent) rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  

Furthermore, the Board notes that the Veteran has not completed a TDIU application form (VA Form 21-8940).  Although the RO provided the Veteran an application form accompanying the May 2012 notification letter, as the claim must be remanded, the Veteran should be provided another opportunity to complete and submit the form.  The Veteran's completion of this form is especially necessary given the conflicting information surrounding the date he was last employed.  Compare May 2012 Board Hearing Transcript (reflecting that the Veteran "[has not] worked since [he] had issues at Home Depot" and stating that "2009 is probably when [he] ended up having to leave there"); with Social Security Administration Disability Report (Form SSA-3368) (reporting that he stopped working on August 31, 2008).

Additionally, various examiners, in evaluating the Veteran, have opined that he is not precluded from certain types of employment.  See, e.g., February 2011 VA PTSD Examination Report (indicating that the Veteran's PTSD symptoms "have a moderate negative impact on his ability to obtain and maintain physical or sedentary employment"); May 2012 VA PTSD Examination Report (finding that the Veteran's PTSD symptoms "do not render him unemployable at this time"); May 2012 Peripheral Nerves Conditions DBQ (finding that the Veteran's service-connected bilateral lower extremity radiculopathy "precludes him from substantial[ly] gainful physical employment due to chronic numbness, tingling, and pain in [the] bilateral lower extremit[ies; h]owever, he is not precluded from minimal sedentary employment"); May 2012 VA Thoracolumbar Spine DBQ (finding that the Veteran's service-connected low back disability precludes "substantial physical employment requiring repetitive bending, prolonged sitting, and standing," but noting that "he is not precluded from minimal physical and sedentary employment").




However, several treatment providers have put forth contrary findings, indicating that the Veteran is not employable.  See, e.g., October 2009 Social Security Psychiatric Disorder Evaluation (Form MADDS-D0588) (noting that the Veteran's psychiatric disability renders him only "marginally able to get by in day to day life" and stating that "[a]t present, he is not able to earn a gainful living in the open competitive [employment] market"); September 2008 Letter from D.N., the Veteran's Clinical Social Worker at the New Bedford, Massachusetts Vet Center (stating that it was his "professional opinion" that, as a result of the symptomatology associated with the diagnosed psychiatric disability, the Veteran "should not be working"); April 2009 VA Polytrauma Evaluation Note (reflecting that the Veteran left his job as a result of the negative effects of his psychiatric symptomatology and chronic pain on his ability to perform essential employment duties).  

Despite the apparent conflict in the medical evidence discussed above, none of the examination reports and opinions adduced during the pendency of the appeal explicitly address the Veteran's level of education, prior work experience, or training.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (A claim for TDIU must consider the Veteran's educational and occupational history.); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Guerrieri v. Brown, 4 Vet. App. 467, 270-71 (1993); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, none of the medical opinions addressing his employability take into consideration the combined effect of his service connected disabilities on his ability to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19.  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

What remains unclear, then, is the likelihood that the Veteran can actually work in a capacity that is within the confines of the limitations imposed by his service-connected disabilities, given his level of education, prior work experience and training, etc., and whether such an occupation could be considered substantially gainful employment as opposed to only marginal.

In this regard, the Board notes that, while the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, Subpart ii, 2.F.1.c., defines the term as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  It suggests a living wage." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard adduced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That being said, in order to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm, since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See 38 C.F.R. §§ 4.1, 4.15.  Indeed, as discussed above, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

In this case, the Board finds that additional comment is required to assist in making this determination.  Accordingly, the Veteran should be provided a VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

Specifically, the examiner must determine whether the Veteran's service-connected disabilities (his PTSD, thoracolumbar spine disability, lumbar radiculopathy of the right and left lower extremities, and peripheral neuropathy of the bilateral upper extremities) preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating that the Board cannot deny the Veteran's claim for a TDIU without producing evidence that the Veteran is capable of performing work that is substantially gainful, rather than marginal).

Finally, as the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for peripheral neuropathy of the right and left upper extremities and a 40 percent rating for intervertebral disc syndrome of the lumbar spine.

2.  Provide the Veteran with a TDIU application form (VA Form 21-8940) and have him complete and return it.

3.  Obtain any recent outstanding VA treatment records and associate them with the electronic claims file.

4.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, thoracolumbar spine disorder, lumbar radiculopathy of the right and left lower extremities, and peripheral neuropathy of the bilateral upper extremities) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.



If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5. Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


